     Case 2:18-cv-09276-DMG-PLA Document 79 Filed 06/08/20 Page 1 of 2 Page ID #:2501




1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
11        CLAUDIA SARAHI RUEDA              )   Case No.: CV 18-9276- DMG (PLAx)
12        VIDAL,                            )
                                            )   ORDER DENYING FEDERAL
13        Plaintiff,                        )   AGENCY DEFENDANTS’ EX
14                                          )   PARTE APPLICATION TO STRIKE
          v.                                )   PLAINTIFF’S NEW ARGUMENTS
15                                          )   OR, IN THE ALTERNATIVE,
16                                          )   GRANT LEAVE TO FILE A SUR-
          U.S. DEPARTMENT OF                )   REPLY [76]
17        HOMELAND SECURITY,
          et al.,                           )
18                                          )
19        Defendants.                       )
                                            )
20
21
22
23
24
25
26
27
28
     Case 2:18-cv-09276-DMG-PLA Document 79 Filed 06/08/20 Page 2 of 2 Page ID #:2502




1            On June 3, 2020, the Federal Agency Defendants filed an Ex Parte Application
2      requesting the Court to strike Plaintiff’s arguments allegedly raised for the first time in
3      her Reply in support of her Motion for Summary Judgment. [Doc. # 76.]          First,
4      Plaintiff sufficiently raised and relied upon extra-record evidence in her Motion for
5      Summary Judgment, such that Defendants had an adequate opportunity to respond in
6      their Opposition. See [Doc. ## 67, 67-4, 72-2]; Reply at 11-15 [Doc. # 74]. Second,
7
       Plaintiff’s arguments in her Reply that a Border Patrol agent’s animus infected the
8
       Agency Defendants’ decision-making process is a clarification of Plaintiff’s opening
9
       arguments made in direct response to Defendants’ arguments in Opposition. See Reply
10
       at 20-23. Similarly, Plaintiff did not make a new argument when she clarified that for
11
       her First Amendment claim, she need not provide “smoking gun” evidence. Id. at 20;
12
       see also Response to Defs.’ Ex Parte App. at 3 [Doc. # 77] (distinguishing between
13
14     Plaintiff’s arguments about the evidence needed for her First Amendment and Fifth

15     Amendment claims).
16           The Court therefore DENIES the Agency Defendants’ Ex Parte Application.
17           IT IS SO ORDERED.
18
19     DATED: June 8, 2020                     ___________________________
20                                             DOLLY M. GEE
                                               UNITED STATES DISTRICT JUDGE
21
22
23
24
25
26
27
28
